 Case 2:19-mc-00083-CAS-E Document 9 Filed 06/21/19 Page 1 of 3 Page ID #:149




 1 BOIES SCHILLER FLEXNER LLP
   K. LUAN TRAN (SBN 193808)
 2 725 South Figueroa Street, 31st Floor
   Los Angeles, CA 90017
 3 Telephone: (213) 629-9040
   Facsimile: (213) 629-9022
 4 ltran@bsfllp.com

 5 MAXWELL V. PRITT (SBN 253155)
   1999 Harrison Street, Suite 900
 6 Oakland, CA 94612
   Telephone: (510) 874-1000
 7 Facsimile: (510) 874-1460
   mpritt@bsfllp.com
 8
   Attorneys for IRA KLEIMAN, as Personal
 9 Representative of the Estate of David Kleiman,
   and W&K INFO DEFENSE RESEARCH, LLC
10

11                               UNITED STATES DISTRICT COURT

12                           CENTRAL DISTRICT OF CALIFORNIA

13                                    WESTERN DIVISION

14

15 IN RE SUBPOENA TO JOSEPH                     Misc. Case No. 2:19-MC-00083
   VAUGHN PERLING
16                                              Underlying Litigation:
   IRA KLEIMAN, as the personal                 Case No. 9:18-cv-80176-BB
17 representative of the Estate of David        United States District Court
   Kleiman, and W&K Info Defense                Southern District of Florida
18 Research, LLC,

19                                              CERTIFICATE OF SERVICE
                   Plaintiffs,
20         v.
21 CRAIG WRIGHT,

22                 Defendant.
23

24

25

26

27

28

     CERTIFICATE OF SERVICE                                             Case No. 2:19-MC-00082
 Case 2:19-mc-00083-CAS-E Document 9 Filed 06/21/19 Page 2 of 3 Page ID #:150




 1                                  CERTIFICATE OF SERVICE

 2          At the time of service I was over 18 years of age and not a party to this action. My
     business address is 1999 Harrison Street, Suite 900, Oakland, California 94612.
 3
     On June 20, 2019, I served the following documents:
 4
            •   NOTICE OF ASSIGNMENT TO DISTRICT JUDGE CHRISTINA A.
 5              SNYDER AND MAGISTRATE JUDGE CHARLES F. EICK; and
            •   NOTICE OF HEARING ON MOTION TO COMPEL COMPLIANCE WITH
 6              SUBPOENA (WITH ATTACHED EXHIBITS 1 AND 2).
 7
     I served the documents on the persons below, as follows:
 8
                                    JOSEPH VAUGHN PERLING
 9                                    4908 CALLE ROBLEDA
                                     AGOURA HILLS, CA 91301
10
     The documents were served pursuant to F.R.Civ.P. 5(b) by the following means:
11
               By personal service. I personally delivered the documents to the persons at the
12              addresses listed above. (1) For a party represented by an attorney, delivery
                was made to the attorney or at the attorney's office by leaving the documents in
13              an envelope or package clearly labeled to identify the attorney being served
                with a receptionist or an individual in charge of the office. (2) For a party,
14              delivery was made to the party or by leaving the documents at the party's
                residence with some person not less than 18 years of age between the hours of
15              eight in the morning and six in the evening.

16             By United States Certified or Registered mail. I enclosed the documents in a
                sealed envelope or package addressed to the persons at the addresses listed
17              above outside California. The package was:

18                      deposited the sealed envelope with the United States Postal Service,
                       first class mail, with the postage fully prepaid, requiring a return
19                     receipt, Article No. _________________.

20                      placed the envelope for collection and mailing, following our
                       ordinary business practices. I am readily familiar with this business's
21                     practice for collecting and processing correspondence for mailing. On
                       the same day that correspondence is placed for collection and mailing,
22                     it is deposited in the ordinary course of business with the United States
                       Postal Service, in a sealed envelope, first class mail, with the postage
23                     fully prepaid, requiring a return receipt, Article No. 7014 2870 0001
                       5047 6325.
24
               By overnight delivery. I enclosed the documents in an envelope or package
25              provided by an overnight delivery carrier and addressed to the persons at the
                addresses listed above. I placed the envelope or package for collection and
26              overnight delivery at an office or a regularly utilized drop box of the overnight
                delivery carrier.
27

28

                                                     -1-
     CERTIFICATE OF SERVICE                                                   Case No. 2:19-MC-00082
 Case 2:19-mc-00083-CAS-E Document 9 Filed 06/21/19 Page 3 of 3 Page ID #:151




 1          I hereby certify that I am employed in the office of a member of the Bar of this Court at
   whose direction the service was made. I declare under penalty of perjury under the laws of the
 2
   United States of America that the foregoing information contained in the Certificate of Service
 3 is true and correct.

 4

 5 Date: June 20, 2019                                 By:
                                                               Jessica Chavez
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         -2-
     CERTIFICATE OF SERVICE                                                   Case No. 2:19-MC-00082
